IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00181-CV

                       IN THE INTEREST OF D.G., A CHILD



                           From the 249th District Court
                              Johnson County, Texas
                            Trial Court No. D200805533


                          MEMORANDUM OPINION


       Following a jury trial, the trial court terminated the parental rights of Appellant

to her son D.G. Appellant raises one issue in this appeal. We will affirm.

       Because the termination order was signed on May 2, 2011, that order and the

disposition of this case are governed by the law in effect on that date. Act of May 5,

2011, 82nd Leg., R.S., ch. 75, § 8, 2011 Tex. Sess. Law Serv. 348, 349 (West) (“A final

order rendered before the effective date [Sept. 1, 2011] of this Act is governed by the law

in effect on the date the order was rendered, and the former law is continued in effect

for that purpose.”).

       Former Family Code subsection 263.405(i) provides: “The appellate court may

not consider any issue that was not specifically presented to the trial court in a timely
filed statement of the points on which the party intends to appeal or in a statement

combined with a motion for new trial.” Act of May 12, 2005, 79th Leg., R.S., ch. 176, § 1,

2005 Tex. Gen. Laws 332, repealed by Act of May 5, 2011, 82nd Leg., R.S., ch. 75, § 5, 2011

Tex. Sess. Law Serv. 348, 349 (West).

        Appellant’s “statement of points of appeal” identifies eight points for appeal, but

none of them are the sole issue raised in her brief. In her sole issue, Appellant asserts

that the trial court erred in denying her motion to strike the Appellee Selfs’ (foster

parents’) intervention.

        Because Appellant did not raise this issue in the trial court in her statement of

points, we dismiss it. See In re D.W., 249 S.W.3d 625, 631 (Tex. App.—Fort Worth 2008),

pet. denied per curiam, 260 S.W.3d 462 (Tex. 2008); In re E.A.R., 201 S.W.3d 813, 814 (Tex.

App.—Waco 2006, no pet.); see also In re J.C.B., No. 10-10-00321-CV, 2011 WL 2937472

(Tex. App.—Waco July 13, 2011, no pet.) (mem. op.).

        We affirm the trial court’s order of termination.



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 21, 2011
[CV06]




In the Interest of D.G., a Child                                                     Page 2